10

ll

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cV-00030-MJP Document 20-1 Filed 10/23/18 Page l of l

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
KEVIN JOE BRUNSON,
Plaintiff, Case No_ C18-0030-1\/IJP
v.
ORDER GRANTING DEFENDANTS"
OFFICER L. VERl-IELST, et al., MOTION FOR SUMMARY
JUDGMENT
Defendants.

 

 

The Cour't, having reviewed plaintifl"s complaint, defendants’ motion for summary
judgment1 the Report and Recommendation of the Honorable Mary Alice Theilen United States
Magistrate Judge, any objections thereto, and the remaining record, hereby finds and ORDERS:

(l) The Report and Recommendation is approved and adopted;

(2) Defendants’ motion for Summary judgment (Dkt. 14) is GRANTED;

(3) Plaintifl"s complaint (Dkt. 6) and this action are DISMISSED with prejudice; and

(4) The Clerl< is directed to Send copies of this Order to plaintiff to counsel for

det`endants, and to Judge Thei[er.

DATED this £Q day Oi‘ Q }U= , 2018.

MARSHA J. PECHMA_N
United States District Judge

¢¢¢ _.

 

ORDER GRANTING DEFENDANTS`
MOTION FOR SUl\/IMARY JUDGMENT - l

 

